RICHARDSON, J.
In our decision in this case we held that joint custody of the parties’ child as specified in the decree was not in the best interest of the child and modified the decree by awarding permanent custody to the father. Bohn and Bohn, 43 Or App 561, 603 P2d 781 (1979). The Supreme Court allowed the petition for review and stated:
«* * *xhe Court of Appeals, after finding that joint custody was unsatisfactory, should have remanded the proceeding to the trial court for further testimony.” 288 Or 697, 699, 607 P2d 1375 (1980).
The case is remanded to the trial court for further evidence on the issue of the permanent custody of the child.
Remanded with instructions.